IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-40756
                         Conference Calendar



LEO L. PITTMAN ET AL.,

                                          Plaintiffs,

LEO L. PITTMAN,

                                          Plaintiff-Appellant,

versus

SHERMAN B. HALL, JR.; EMORY J. SHERIFF OF BRAZORIA COUNTY,
Sheriff; DAVID HEAD, County Commissioner; JACK PATTERSON, County
Commissioner; JAMES C. LAWSON, County Commissioner; RICHARD DIX,
Captain,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-97-CV-167
                      --------------------

                          December 15, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Leo L. Pittman, TDCJ #718254, appeals the dismissal of his

pro se 42 U.S.C. § 1983 civil rights suit as frivolous under 28

U.S.C. § 1915(e)(2)(B)(i).   Pittman fails to properly brief any

issues for appeal, and, thus, all issues are waived.    See Hidden

Oaks Ltd. v. City of Austin, 138 F.3d 1036, 1045 n.6 (5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40756
                                -2-

1998); Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

     The judgment of the district court is AFFIRMED.   Pittman is

warned that the dismissal of his claim by the district court as

frivolous counts as a strike for purposes of 28 U.S.C. § 1915(g).

 See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996)

(“[D]ismissals as frivolous in the district courts or the court

of appeals count [as strikes] for the purposes of [§ 1915(g)].”).

We caution Pittman that once he accumulates three strikes, he may

not proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     AFFIRMED.   SANCTIONS WARNING ISSUED.